NUMBER 13-10-00179-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

IRA TERREL ROBERTS,                                                            Appellant,

                                             v.

THE STATE OF TEXAS,                                                              Appellee.


                    On appeal from the 252nd District Court
                         of Jefferson County, Texas.


                          MEMORANDUM OPINION
       Before Chief Justice Valdez and Justices Yañez and Garza
                Memorandum Opinion by Justice Garza
       On March 19, 2009, appellant Ira Terrel Roberts was indicted on one count of

evading arrest or detention with a vehicle, a state jail felony. See TEX . PENAL CODE ANN .

§ 38.04(a), (b)(1)(B) (Vernon Supp. 2009). Pursuant to the terms of a plea agreement,

Roberts pleaded guilty to the offense and was placed on deferred adjudication community

supervision for a period of three years. See TEX . CODE CRIM . PROC . ANN . art. 42.12, § 5(a)

(Vernon Supp. 2009). On January 13, 2010, the State filed a motion to revoke Roberts’s

community supervision, alleging that Roberts had committed six different violations of the

terms of his community supervision. Roberts pleaded “true” to three of the allegations

contained in the motion and “not true” to the other three. He was then adjudicated guilty

of the underlying offense and sentenced to two years’ confinement in the Institutional
Division of the Texas Department of Criminal Justice. The trial court certified Roberts’s

right to appeal, and this appeal followed.1 We affirm.

                                             I. ANDERS BRIEF

        Roberts’s court-appointed appellate counsel has filed a motion to withdraw and a

brief in support thereof in which she states that she has diligently reviewed the entire

record and that “[t]here are no arguable points of error, fundamental or otherwise, upon

which [Roberts] could obtain relief from the conviction in the trial court . . . .” See Anders

v. California, 386 U.S. 738 (1967). Counsel’s brief meets the requirements of Anders as

it presents a professional evaluation showing why there are no arguable grounds for

advancing an appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App.

2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App.

1991) (en banc).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.]

1978), counsel has carefully discussed why, under controlling authority, there are no errors

in the trial court’s judgment. Counsel has informed this Court that she has (1) examined

the record and has found no arguable grounds to advance on appeal, (2) served a copy

of the brief and motion to withdraw on Roberts, and (3) informed Roberts of his right to

review the record and to file a pro se response.2 See Anders, 386 U.S. at 744; Stafford,
813 S.W.2d at 510 n.3. More than an adequate time has passed, and no pro se response

has been filed.

                                         II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
1
          This appeal was transferred to this Court from the Ninth Court of Appeals pursuant to a docket
equalization order issued by the Texas Suprem e Court. See T EX . G O V ’T C OD E A N N . § 73.001 (Vernon 2005).
        2
           The Texas Court of Crim inal Appeals has held that “the pro se response need not com ply with the
rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any m eritorious issues.” In re Schulman, 252 S.W .3d 403, 409 n.23 (Tex. Crim . App. 2008) (quoting
W ilson v. State, 955 S.W .2d 693, 696-97 (Tex. App.–W aco 1997, no pet.)).

                                                       2
75, 80 (1988). We have reviewed the record and find that the appeal is wholly frivolous

and without merit. See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005)

(“Due to the nature of Anders briefs, by indicating in the opinion it considered the issues

raised in the brief and reviewed the record for reversible error but found none, the court of

appeals met the requirements of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813
S.W.2d at 509. Accordingly, we affirm the judgment of the trial court.

                                          III. MOTION TO WITHDRAW

         In accordance with Anders, Roberts’s counsel has filed a motion to withdraw. See

Anders, 386 U.S. at 744; see also In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery

v. State, 903 S.W.2d 776, 779-80 (Tex. App.–Dallas 1995, no pet.) (“If an attorney believes

the appeal is frivolous, he must withdraw from representing the appellant. To withdraw

from representation, the appointed attorney must file a motion to withdraw accompanied

by a brief showing the appellate court that the appeal is frivolous.”) (citations omitted)). We

grant the motion to withdraw.

         We further order that counsel must, within five days of the date of this opinion, send

a copy of the opinion and judgment to Roberts and advise him of his right to file a petition

for discretionary review.3 See TEX . R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d

at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).


                                                                ________________________
                                                                DORI CONTRERAS GARZA,
                                                                Justice

Do Not Publish.
TEX . R. APP. P. 47.2(b)
Delivered and filed the
12th day of August, 2010.


          3
            No substitute counsel will be appointed. Should Roberts wish to seek further review of this case by
the Texas Court of Crim inal Appeals, he m ust either retain an attorney to file a petition for discretionary review
or file a pro se petition for discretionary review. Any petition for discretionary review m ust be filed within thirty
days from the date of either this opinion or the last tim ely m otion for rehearing that was overruled by this Court.
See T EX . R. A PP . P. 68.2. Any petition for discretionary review m ust be filed with this Court, after which it will
be forwarded to the Texas Court of Crim inal Appeals. See T EX . R. A PP . P. 68.3, 68.7. Any petition for
discretionary review m ust com ply with the requirem ents of Rule 68.4 of the Texas Rules of Appellate
Procedure. See T EX . R. A PP . P. 68.4.

                                                          3